Per Curiam,
This was an action of assumpsit which resulted in a verdict in favor of the plaintiff in the sum of $1,518 and costs. The defendant company being dissatisfied with the verdict, entered this appeal. In its paper-book we find twelve assignments in each of which error is charged to the learned judge of the court below. Each of said assignments have been carefully examined and considered by us, and our conclusion from the examination thus made is that no materia] error appears in either of said assignments. We therefore affirm the judgment entered on the verdict above mentioned.
Judgment affirmed.